Citation Nr: 1427934	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-25 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from January 1979 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2011.  

In September 2011, the Board reopened previously denied claims for service connection for an acquired psychiatric disorder and residuals of a head injury and remanded the merits of those claims as well as the claim for service connection for a bilateral eye disorder for further development.  The case has since been returned to the Board for appellate review.

Both the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems contain documents.  However, the records contained therein are either duplicative of those in the paper claims file, or to the extent they are relevant to the issues on appeal, they were considered in a May 2012 Supplemental Statement of the Case (SSOC).


FINDINGS OF FACT

1.  The Veteran has not been shown to have a current bilateral eye disorder or residual from a head injury in service that is separate from her service-connected migraine headaches.  

2.  The Veteran has been shown to have PTSD and adjustment disorder that is related to a personal assault in service.  


CONCLUSIONS OF LAW

1.  A bilateral eye disorder was not incurred in service. 38 U.S.C.A. § 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 3.303 (2013).

2.  Residuals of a head injury were not incurred in service. 38 U.S.C.A. § 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 3.303 (2013)

3.  PTSD and adjustment disorder were incurred in active service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the decision below, the Board has granted the Veteran's claim for service connection for an acquired psychiatric disorder, and therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the claims for service connection for a bilateral eye disorder and residuals of a head injury, the RO sent letters to the Veteran in October 2008 and May 2009, prior to the initial adjudication in June 2009.  Those letters informed the Veteran of what the evidence must show to substantiate a claim for service connection.  The letters also advised her of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records and service personnel records, as well as all identified and available post-service medical records pertinent to the years after service, are in the claims file and were reviewed by both the agency of original jurisdiction (AOJ) and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding evidence that is pertinent to the issues being decided herein.  

The Veteran was afforded a VA examination in March 2012 in connection with her claims for service connection for a bilateral eye disorder and residuals of a head injury.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is adequate to decide the case because the examiner's findings and conclusions were predicated on physical examination, a review of the Veteran's claims file, and the Veteran's own reported history.  The examiner considered all of the pertinent evidence of record, and her conclusions are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in January 2011.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through her testimony and questioning by her representative, also demonstrated her actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board further finds that there was compliance with its prior September 2011 remand directives.  Pertinent to the claims for service connection for a bilateral eye disorder and residuals of a head injury, the Board instructed the AOJ to afford the Veteran a VA examination, secure any available records from the Social Security Administration (SSA), and obtain any outstanding VA medical records.  Following the remand, the Veteran was afforded the March 2012 VA examination, and records were requested and received from SSA.  The Appeals Management Center (AMC) also provided the Veteran an opportunity to submit or identify any additional treatment records, and it secured outstanding VA medical records.  Thus, there was compliance with those directives.

The Veteran has not made the AOJ or the Board aware of any other evidence relevant to this appeal that she or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

Generally, in order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 


I.  Bilateral Eye Disorder and Residuals of a Head Injury

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a bilateral eye disorder and residuals of a head injury.

The Board does acknowledge that the Veteran's service treatment records (STRs) and lay testimony indicate that she sustained a head injury during a physical altercation in August 1979.  However, the evidence does not show that she has any residual from the in-service injury other than headaches for which she is already service-connected.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  

In this case, the March 2012 VA examiner provided an overall diagnosis of migraine headache syndrome with photosensitivity.  There was no evidence of an ophthalmological condition due to a mild traumatic brain injury (TBI) in service, and it was noted that there was a history of TBI without residual cognitive deficit.  

During the March 2012 VA examination, the Veteran reported that she had periodic moderate to severe headaches, which were sometimes accompanied by nausea, lightheadedness, and sensitivity to light and sound, but no dizziness.  She stated that she had been seen by a neuro-ophthalmologist, but did not recall what he had said about her eyes.  She wore tinted glasses due to the photosensitivity and indicated that she would have a headache every morning if she did not wear these glasses. Neuropsychological testing yielded objective evidence of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; normal judgment; social interaction that was routinely appropriate; continuous orientation to person, time, place and situation; normal motor activity; mild visual impairment; subjective symptoms that did not interfere with work, instrumental activities of daily living, or interpersonal relationships; one or more neurobehavioral effects that did not interfere with interactions; ability to communicate by and comprehend spoken or written language; and normal consciousness, as well as lack of any mental, physical or neurological conditions or residuals attributable to TBI. 

The conclusion of the VA examination report was as follows:    

This Veteran shows no evidence of initial or residual cognitive deficits attributable to her mild TBI in 1979.  There is no evidence of a visual problem other than photosensitivity, which is associated with her migraine syndrome. Her migraine syndrome is examined as a separate condition with onset at the same time as her TBI.

The Veteran has STR documentation of mild TBI in August 1979, with new onset headaches.  The Veteran was again seen August 2003 for a fall resulting in no loss of consciousness, posttraumatic amnesia, or confusion, but with occasional headaches.  The Veteran claims eye disability, however the CPRS and STR documentation do not contain evidence to support this claim.  Migraines often have photosensitivity and this Veteran is no exception.  

Thus, the March 2012 VA examination ruled out a distinct bilateral eye disorder as a residual of head injury.  Instead, she only found that the Veteran had photosensitivity, which is attributable to migraine headaches.  Photosensitivity when having a migraine itself is part and parcel of the Veteran's already service-connected migraine headaches and cannot be recognized as a separate service-connected disability without violating VA's rule against "pyramiding" under which the exact same symptomatology cannot be compensated more than once. See 38 C.F.R. § 4.14 (providing that under VA's anti-pyramiding rule, the evaluation of the same manifestation under different diagnoses is to be avoided). See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

As to the claim for residuals of a head injury, the March 2012 VA examiner did not find any other condition.  This clinical determination was based on an in-depth evaluation of the Veteran and a review of the pertinent medical history. 

Moreover, the Board's own review of the claims file does not disclose any contradictory findings in the medical history. Notably, a June 1994 VA neurological examination, a little over a decade following separation from service, concluded as follows: "The patient does not appear to have significant sequelae from this [head] injury.  There was no loss of consciousness and the patient has a normal neurologic examination.  Most likely the patient's difficulties with sleep and cognitive dysfunction are related to her psychiatric diagnosis of borderline personality disorder and substance abuse."

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that she has observed and is within the realm of her personal knowledge, she is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that she has specialized education, training, or experience that would qualify her to render a diagnosis or render a medical opinion on this matter. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Nevertheless, even if the Veteran were found to be competent on these medical issues, the Board finds that the March 2012 VA examiner's opinion is more probative than the Veteran's more general lay assertions.  The examiner has knowledge, training, and expertise, and her conclusions are supported by a rationale based on such knowledge, an examination, and her review of the claims file and medical history.

Based on the foregoing, the preponderance of the evidence is against the claims.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a bilateral eye disorder and residuals of a head injury is not warranted.


II.  Acquired Psychiatric Disorder 

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f).

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 38 C.F.R. § 3.304(f)(5).

In this case, the Veteran's claim for service connection for an acquired psychiatric disorder, including PTSD, is premised upon the in-service stressor of a sexual assault perpetrated by another individual with whom she served in March 1981.  A January 2008 private psychiatrist's report found the Veteran's report credible and substantiated her allegations in this regard. See generally, 38 C.F.R. § 3.304(f) (2013) (indicating the probative value of the opinion of an appropriate medical or mental health professional as to whether a personal assault occurred).  This psychiatrist further attributed a current clinical diagnosis of PTSD to the in-service sexual assault.  Moreover, a May 2012 VA examination determined that, while the Veteran did not meet the full diagnostic criteria for PTSD at that time, the additional clinical diagnosis of adjustment disorder with chronic anxiety was associated with the in-service stressor. 

Resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for PTSD and adjustment disorder.


ORDER

Service connection for a bilateral eye disorder is denied.

Service connection for residuals of a head injury is denied.

Service connection for PTSD and adjustment disorder is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


